Title: To John Adams from Samuel Codman, 15 October 1800
From: Codman, Samuel
To: Adams, John



Boston October 15. 1800—

Mr S. Codmans Respects to the President of the United States, and takes the liberty to inclose two Letters to the Secretary of State on the Subject of the Capture of his & mr Head’s property by the Spaniards, & French, when Mr Codman had the honour to see the President at quincey he mentioned there circumstances & the President was so good as to say if mr. C. would leave the Letters with him that he would inclose it to the Secretary. mr C. was on the point of going to quincey to wait on the President with them, when he was informed that he was sett out on his journey
